Citation Nr: 0632571	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-14 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a January 2004 decision of the Board of Veterans' 
Appeals (Board) which denied entitlement to basic eligibility 
for Department of Veterans' Affairs (VA) death benefits 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The moving party has reported that her husband served with 
the United States Armed Forces from August 1941 to January 
1947.

This matter comes before that Board via an October 2004 claim 
by the moving party, which the Board as construed as 
containing a motion for revision of a January 2004 Board 
decision on the basis of CUE.  See 38 C.F.R. § 20.1400 
(2006).


FINDINGS OF FACT

1. In decision of January 8, 2004, the Board denied the 
moving party's claim of entitlement to basic eligibility for 
VA death benefits.

2.  The Board's decision of January 2004 was reasonably 
supported by the evidence then of record, and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The Board's January 8, 2004, decision does not contain CUE.  
38 U.S.C.A. § 7111 (West 2002 & Supp.2006); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party has contended that the January 2004 Board 
decision was clearly and unmistakably erroneous in 
determining that the moving party was not eligible for VA 
death benefits.


I.  Duty to notify and assist


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In pertinent 
part, these new provisions address notification requirements 
in VA claims, and VA's duty to assist in the development of 
claims, such as by securing additional records, affording 
medical examinations to claimants, etc.

The U.S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist under the VCAA do not apply to 
allegations of clear and unmistakable error in prior 
decisions of the Board, because a CUE motion is not a claim 
or an appeal, but is a collateral attack upon a previous 
final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc); Simmons v. Principi, 17 Vet.App. 104, 109 
(2003).

Based upon the precedential decision of the Court in Livesay, 
supra, the Board concludes that the moving party' s CUE claim 
is not subject to the provisions of the VCAA.  The Board 
notes that the moving party has been accorded sufficient 
opportunity to present her contentions, see her October 2004 
motion, and there is no indication that she has any further 
argument to present.

II.  Applicable laws and regulations

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20. 1400 (2006).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failures to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  See 38 C.F.R. § 20.1404(b) (2006); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed Cir 2000).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2006), see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
See 38 C.F.R. § 20.1403(b) and (c) (2006); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).




Only the law as it existed at the time of Board's decision 
may be considered.  See 38 C.F.R. § 20.1403(b).  Those 
applicable laws in effect at the time of the Board's 2004 
decision are identical with those currently in effect.

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 
38 U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased individual with respect to whom 
benefits are sought must have been a veteran.  The term 
"veteran' means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.1(d) (2006).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 16, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 30, U.S. Code.  38 U.S.C.A. § 107(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.6(c), (d) (2006).

For the purpose of establishing entitlement to pension, 
compensation, or dependency and indemnity compensation or 
burial benefits, VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, Certificate of Release 
or Discharge from active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2006).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more; or (2) discharge for disability incurred 
in the line of duty; or (2) 90 days creditable service based 
on records from the service department such as 
hospitalization for 90 days for a line of duty disability.  
38 C.F.R. § 3.203(b) (2006).  When the claimant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements discussed above, the VA shall request 
verification of service from the service department.  
38 C.F.R. § 3.203(c) (2006).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Venturella v. Gober, 10 Vet. App. 340 (1997).

III.  Factual background and analysis

As noted in our previous decision, in December 1999, the 
moving party' s husband filed a claim for compensation and 
pension, contending that he had served in the United States 
Armed Forces from August 1941 to January 1947.  This 
information, including his name, as spelled on the claim, was 
forwarded to the service department for verification.  In 
February 2000, the service department certified that 
"[s]ubject has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  As a 
result, his claim was denied.  In August 2001, he indicated a 
different spelling for his name.  The two alternative 
spellings provided by the moving party's husband were then 
forwarded to the service department for verification of 
service.  In February 2002, the service department certified 
that there was no indication that any service member with the 
alternative names provided had "service as a member of the 
Philippine Commonwealth army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  

After her husband's death, the moving party submitted an 
informal claim for VA death benefits in March 2002, stating 
that her husband had died in November 2001, and asserting 
that he had served in the United States Armed Forces.  A 
formal claim for benefits was filed in July 2002.  In August 
2002, the RO denied the moving party' s claim for VA death 
benefits, on the basis that her husband had lacked the 
necessary military service for basic eligibility.

In November 2001, the moving party testified at a personal 
hearing that her husband had been a member of the Philippine 
Army and had completed a basic course in military police 
training.  She submitted an enlistment record, a military 
police training certificate, and correspondence from the 
Department of National Defense in Quezon City.  She also 
submitted an Affidavit for the Philippine Army Personnel, an 
untitled document from the Assistant Adjutant General, an 
application for Ex-Prisoner of War Compensation, and 
correspondence from Philippine Operations denying ex-prisoner 
of war compensation to her husband.

In January 2004, the Board decision denied the moving party' 
s claim of entitlement to death benefits, based on a lack 
basic eligibility, finding that her husband had no service 
with the United States Armed Forces.  The relevant finding of 
fact stated that "[t]he service department has certified 
that the appellant's husband had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."


The moving party has argued that the January 2004 Board 
decision is clearly and unmistakably erroneous because the 
evidence of record had shown that her husband had valid 
active military service.  However, the Board finds, after 
reviewing the moving party' s contentions, that they amount 
merely to a disagreement as to how the evidence extant at the 
time of the January 2004 decision was weighed and evaluated.  
Such a disagreement cannot constitute a valid claim of CUE.  
See Fugo v. Brown, 6 Vet. App. 40, 44 ("to claim CUE on the 
basis that previous adjudicators had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE"); see also Russell, supra.  To address 
the moving party' s argument, the undersigned Veterans Law 
Judge would have to engage in re-evaluating each piece of 
evidence of record considered by a different Judge in January 
2004, to determine how probative it is, in pursuit of 
reaching a new conclusion as to the whether the moving party' 
s husband had the requisite service to entitle her to VA 
death benefits.

The Board further notes in passing that, based upon the 
evidence of record at the time of the 2004 decision, the 
Board's decision was not undebatably erroneous.  Based on 
certification from the service department that the moving 
party's husband had not had service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
the Board then found that the moving party was not eligible 
for VA death benefits.  This conclusion does not appear to be 
clearly erroneous.  Because her husband was not a 
"veteran," she cannot be entitled to VA death benefits, 
which require that she be the surviving spouse of a veteran.

In summary, for the reasons and bases expressed above, the 
Board finds that the January 2004 Board decision did not 
contain CUE.  The motion must accordingly be denied.




ORDER

The motion to revise the Board's January 2004 decision on the 
basis of clear and unmistakable error is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


